West, J.
-Upon an information filed against him in the criminal court of record for Dade County, the defendant, plaintiff in error here, was tried and found guilty. To review the judgment imposing sentence upon him writ of error was taken from this court.
The information contains four counts. The first charges the felonious having, receiving and aiding in the concealment of certain Miramar Hotel bonds of the value of $700, knowing them to have been stolen. The second charges the defendant with feloniously having, receiving and aiding in the concealment of certain other securities, which are particularly described, of the value of $1500, knowing them to have been stolen. The third charges the larceny by the defendant of the Miramar Hotel bonds. And the fourth charges the defendant with the larceny of the securities described in the second count.
At the conclusion of the evidence the jury were instructed in effect that there was not sufficient evidence upon which to base a conviction upon counts two and four of the information. The verdict returned found defendant guilty as charged in the first count, found the value of the property to be more than $50, and found him not guilty as to the third count.
The only question presented is the sufficiency of the evidence to sustain the verdict of conviction.
The theft of the property in Dade County was sufficiently proved. Its possession by the defendant in the State of Iowa a short time after the theft was proved. But this is not sufficient. It is essential to a conviction for receiving stolen property that the receiver shall have knowledge that the property was stolen at the time of its *106reception or of such circumstances as would put a man of ordinary intelligence and caution on inquiry. Minor v. State, 55 Fla. 90, 45 South. Rep. 818; Franklin v. State, 66 Fla. 213, 63 South. Rep. 418. There is in the record little, if any, evidence, that the stolen property was received by the defendant in Dade County as alleged, or that he had knowledgé of the theft at the time he received it, or other evidence from which the existence of such essential fact may be fairly inferred. Because of the failure in the proof of this essential element of the crime alleged and failure to prove the venue as alleged, the judgment must be reversed for a new trial. McDonald v. State, 56 Fla. 74, 47 South. Rep. 485; Franklin v. State, supra.
Reversed.
Whitpield, P. J., and Terrell, J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.